PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




TEXAS INSTRUMENTS INCORPORATED
P.O. BOX 655474, MS 3999
DALLAS, TX 75265

In re Application of Yasuda Hiroshi
Appl. No.: 16/939,321
Filed: July 27, 2020
Docket Number: TI-90797
For:  BIPOLAR TRANSISTOR WITH SEGMENTED EMITTER CONTACTS
:::::::




DECISION ON PETITION
UNDER 37 CFR § 1.144



This is a decision on the petition, filed May 17, 2022, requesting that the restriction/election requirement mailed September 2, 2021 be withdrawn.  The petition is being treated as a petition under 37 CFR § 1.144.

The petition is DENIED.

MPEP § 808.02 states in pertinent part:
	Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus, the examiner must show by appropriate explanation one of the following:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Separate classification thereof 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) A separate status in the art when they are classifiable together
(C) A different field of search
In the restriction/election requirement of September 2, 2021, the examiner required restriction between the following inventions: 

Group A1.  Claims 1-16, drawn to a product, classified in CPC H01L29/737+.
Group A2.  Claims 17-23, drawn to a method, classified in CPC H01L21/8249+. 
Group B1.  Claims 1-11 and 17-23.
Group B2.  Claims 12-16.

Petitioner’s request for reconsideration and withdrawal of the claim election/restriction requirement under 37 CFR §1.144 has been fully considered and is not persuasive.  More specifically, Petitioner argues that the examiner “failed to allege any search burden”, “failed again to allege a serious search burden”, and “failed to place evidence of a ‘serious burden’ in the record” (see Petition, p.4).

In the examiner’s initial requirement for election/restriction on September 2, 2021, the examiner clearly described the serious search burden imposed by the identified distinct inventions because they have “acquired a separate status in the art as shown by their different classification” and/or a “separated examination would be required” because “the search required for Group A1 is not required for Group A2” (see Requirement for Restriction/Election, September 02, 2021, pp.2-3).  These constitute two of the reasons (i.e., “A” and “C”) why distinct inventions may impose a serious search burden in accordance with MPEP § 808.02.  The examiner is only required to explain one reason.  Furthermore, after Applicant’s subsequent traversal on November 2, 2021 for essentially the same arguments presented in this Petition, the examiner further reiterated and explicitly informed the applicant of the substantial search burden imposed by the distinct inventions, while making the election/restriction requirement final (see Non-Final, February 16, 2022, pp.2-3).

Thus, the examiner has met the requirement to “explain why there would be a serious burden on the examiner if restriction was not required.”  Accordingly, the petition to withdraw the restriction requirement mailed September 2, 2021 is denied.

As an additional matter regarding group B1, the examiner inadvertently added claims 17-23 to Group B1.  For purposes of clarification, original Groups B1 and B2 have been recast as Group B1, consisting of claims 1-11, and group B2, consisting of claims 12-16.

Any questions regarding this decision should be directed to Julio Maldonado, Supervisory Patent Examiner, at 571-272-1864.


/JOSEPH THOMAS/___________________________________
Joseph Thomas, Director
Technology Center 2800

JT:jm/th

/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898